UNITED STATES COURT OF APPEALS
                                      Tenth Circuit
                           Byron White United States Courthouse
                                    1823 Stout Street
                                 Denver, Colorado 80294
                                     (303) 844-3157
Patrick J. Fisher, Jr.                                                         Elisabeth A. Shumaker
       Clerk                                                                     Chief Deputy Clerk

                                        November 20, 1998


       TO: ALL RECIPIENTS OF THE OPINION

       RE: 96-6410, Gaines-Tabb v. ICI Explosives, USA
           Filed on November 9, 1998

             The opinion filed on November 9, 1998, contains two typographical errors.
       On page 10 of the court’s slip opinion, the section listing counsel for the defendants-
       appellees should read as follows:

               Sheryl G. Snyder, Brown, Todd & Heyburn, PLLC, Louisville, Kentucky (Carl
               Arthur Henlein, Brown, Todd & Heyburn, PLLC, Louisville, Kentucky, and
               Earl D. Mills, Mills & Whitten, Oklahoma City, Oklahoma, with him on the
               briefs), for Defendants-Appellees.

       On page 24, the second sentence of the paragraph should read as follows:

               Plaintiffs do not allege a violation of § 21-4207 because the substance
               at issue – AN sold as fertilizer – does not come within the term
               “explosives” as used in the statute.

       Please make the correction to your copy of the opinion.

                                                     Very truly yours,
                                                     Patrick Fisher, Clerk of Court

                                                     By:
                                                            Keith Nelson
                                                            Deputy Clerk
                                                           F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit

                                                             NOV 9 1998
                                  PUBLISH
                                                       PATRICK FISHER
                 UNITED STATES COURT OF APPEALS                  Clerk

                             TENTH CIRCUIT



LENA R. GAINES-TABB; STEPHEN
ABEL; GABRIELLA ALEMAN, as
surviving spouse of Lucio Aleman, Jr.,
deceased; JUDY D. ALFORD; FRED
ANDERSON, as surviving spouse of
Rebecca Anderson, deceased; ADAM
ASHER; MARTHA ASHER; JANICE
AYERS; ANN BAILEY, individually
and as parent and next friend of
Desirae Bailey, a minor; CHERYL
BAKER; CINDY BAKER; CLAYTON
BAKER, JR.; ANN BANKS; JANET
BATTLE, as next of kin of Peola
Battle and Calvin Battle, deceased;
LARRY BATTLE, as next of kin of
Peola Battle and Calvin Battle,
                                             No. 96-6410
deceased; ANTHONY BEALL; MRS.
BEALL; HENRY BIDDY, as
surviving spouse of Oleta Biddy,
deceased; FREDDY BIVENS; DAVID
BLANKENSHIP; LISA
BLANKENSHIP; J. J.
BLASSENGILL, REV.; WILLIE MAE
BLASSENGILL; EVA MAUREEN
BLOOMER, as co-personal
representative of the estate of Olen
Bloomer, deceased; MICHAEL
BLUMENBERG; WILLIAM
BONNER; LINDA BORGERT; K. R.
BOYER; JAMES BRANNUM; LANA
BRANNUM; BRETT BROOKS;
DRUSILLA BROOKS; LACHRIS




                                                            F I L E D
BROWN; DAMON BURGESS, as
surviving spouse of Kimberly Burgess,
deceased; BARBARA BURNS, as
surviving spouse of Donald E. Burns,
Sr., deceased; KIMBERLY BURT;
GLENDA BUSTER; VERNON
BUSTER; ALMATENE BYRD;
ALBERT WILLIAM CAGLE, as
personal representative of the estate of
Catherine M. Leinen, deceased;
ALICE CALDWELL; CONNIE
CALHOUN; JACQUELINE SUE
CARNES; DELYNDA CASTEL;
MARSHA CATO; RAYMOND
CHAFEY, as surviving spouse of Rona
Chafey, deceased; GLORIA
CHIPMAN, as surviving spouse of
Robert Chipman, deceased;
DEMETRICK CLIFTON, special
administrator of the estate of Larry
Turner, deceased; JANICE CLOUGH;
RICHARD CLOUGH; CAROL J.
COBB; KENNETH COLEMAN;
SHERRI COLEMAN; ANTHONY
CONLEY; LARHONDA CONLEY;
RAYMOND COOPER; SHIRLEY
COOPER; CLEOTIA COTTON;
LEROY COTTON; JIMMY COUCH;
CAROL COVELL, individually and as
parent and next friend of Charles
George, a minor; PAMELA
COVERDALE, as special
administrator of the estates of Elijah
Coverdale and Aaron Coverdale,
deceased minors; MARION CRAIG,
JR.; CHRISTOPHER CREGAN, as
administrator of the estate of
Katherine Cregan, deceased;
DONALD CRISP; VIRGINIA SUE


                                       -2-
CROSTHWAIT; BRENDA CUDJOE;
KATIE DARLING; GLORIA DAVIS,
as surviving spouse of Benjamin L.
Davis, deceased; JERI WARREN
DAVIS; SHERRY G. DAVIS;
WILLIAM E. DAVIS; DANIEL L.
DEMOSS; JULIE DEMOSS; DIANE
DEUBACH; DEANGELO DEVOSE;
GREGORY DRIVER, as surviving
spouse of Sheila Driver, deceased;
CARROLL DUFFEY; JESSIE
DUFFEY; YLITA EDD; JESUS
ESTRADA; SONIA E. ESTRADA;
PAMELA FARAM; JOHNNY R.
FARMER, SR.; LINDA FARMER;
RONALD FIELDS, as surviving
spouse of Carrol Fields, deceased; C.
DONALD FISCHER; CHARLENE
FORCE; CHARLES L. FORCE; MIKE
FRANK; RHONDA FRANK;
DEBORAH FURMAN; MICHAEL
GATERS; MAGGIE GATES;
CLIFTON GEORGE; GARY
GESSEL; DARON GIGGER, as
guardian of Shequandala Gigger,
surviving minor child of Sheila Driver,
deceased; BYRON GLENN; E. FAY
GLENN; JANE GRAHM; ROBERT
GRAHM; BRUCE GRIFFIN, as
surviving spouse of Ethel L. Griffin,
deceased; CHARLES GRIFFIN, SR.;
RHONDA GRIFFIN; RUDOLPH
GUZMAN, JR., as personal
representative of the estate of
Randolph Guzman, deceased; JIM
HACKWORTH; VANITA
HACKWORTH, individually and as
parent and next friend of Malcolm
Hackworth, a minor; RASHELL


                                      -3-
HAMMONS, individually and as
parent and next friend of Donquay
Hammons, a minor, and Ryan
Hammons, a minor; JEFF
HARDWICK; LEON HARRIS;
ALLISON HATTON; WILLIE
HATTON; CYNTHIA HAWKINS;
TANYA HAWTHORNE; CHAD
HAYES; DEDRA HAYES;
BARBARA HAYS; STEVEN HAYS;
TIMOTHY HEARN, as personal
representative of the estate of Castine
Deveroux, deceased; GLEN HENRY;
GINA HERNANDEZ; LALO
HERNANDEZ; JAMES HICKS;
TOMIKA HILL; JAMES HINSON;
STEPHANIE HISEL; DEBORAH
HODGES, as personal representative
of the estate of Thompson E. Hodges,
Jr., deceased; BRENDA HORNBEAK;
GARY HOUSELY, as surviving
spouse of Linda Coleen Housely,
deceased; MELVIN HOWELL, as
surviving spouse of Wanda Howell,
deceased; RONALD HUFF, as
surviving spouse of Robin Huff,
deceased, and as next of kin of Amber
Denise Huff, a deceased unborn child;
NANCY INGRAM; KENNETH
IRVING; GRANT ISBELL III; DORIS
JACKSON; EDNA JACKSON;
GEORGE JACKSON; STEVE
JACKSON; JOSEPH JACOBS; ALDO
JENKINS, as surviving spouse of
Christi Jenkins, deceased; TILLO
JOHNSON; BERNARD P. JONES;
VONCELLA JONES; CHARLES
JORDAN; DEANNA JORDAN,
individually and as parent and next


                                      -4-
DEVON JORDAN; DONALD
JUNIOR; XANYA JUNIOR,
individually and as parent and next
friend of Brittanie Junior, a minor;
BONNIE KELLEY; TERRY KELLEY;
LARRY KERNELL; NAEEM KHAN;
ONDRE KING, individually and as
parent and next friend of Rukiya
Turner, a minor; HARRY JOE
KOELSCH, as special administrator of
the estate of Valerie Koelsch,
deceased; FRED KUBASTA; JOAN
KUBASTA; ALLEN E. LANE, II;
TARA LANE; ALGIE LAWRENCE;
CLEO LAWSON; TERESA LAWSON;
SONYA LAY; CHRISTIE L. LEE;
KEVIN LEE; MICHAEL J. LENZ, as
surviving spouse of Carrie A. Lenz,
deceased, and as next of kin of Michael
J. Lenz, III, a deceased unborn child;
MATILDA LERMA; DONNEL
LEWIS; MARY LEE LEWIS; MITZIE
LEWIS; MARY LIGGINS, as parent
and next friend of Brandy Ligons, a
minor; DAVID LIKES; SHERYL
LIKES; ERIC LITTLEJOHN;
SHARON LITTLEJOHN, individually
and as parent and next friend of
Schermarco Littlejohn; MARGARET
LOAGUE; MICHAEL LOAGUE;
JOHN LONG, as special administrator
of the estate of Rheta Long, deceased;
LEONARD LONG; J. DAVID
LONGINOTTI; REGINA
LONGINOTTI; VICKIE LYKINS, as
special administrator of the estate of
Norma Jean Johnson, deceased;




                                      -5-
LADONNA MADKINS; ANN
MARSHALL, as surviving spouse of
Raymond Lee Johnson, deceased; LORI
MARTIN, as personal representative of
the estate of James K. Martin,
deceased; MARTHA MARTINEZ, as
surviving spouse of Gilberto Martinez,
deceased; MARGARET MASSEY;
VICKIE MATHES, as next of kin of
Tresia Jo Worton, deceased; ERMER
MATHIS; STANLEY MAYER;
BETTY MCALLISTER; RUSSELL
MCALLISTER; JOYCE MCCARTHY,
as surviving spouse of James A.
McCarthy, deceased; ALEX
MCCAULEY; DIANE MCCAULEY;
LAVERNE MCCLOUD, individually
and as parent and next friend of Nekia
McCloud, a minor; DIANA
MCDONNELL; MARK
MCDONNELL; LINDA MCGILL;
TOMMY MCGILL; DENISE
MCKENZIE, individually and as parent
and next friend of Christy McKenzie
and LaNisha McKenzie; DANNY L.
MCKINNEY, as surviving spouse of
Linda G. McKinney, deceased;
ANTHONY MCRAVEN, as surviving
spouse of Cartney McRaven, deceased;
INELLA MILLER, as administratrix of
the estate of Derwin W. Miller,
deceased; REGINALD MILLER, as
surviving spouse of Anita Hightower
Miller, deceased; DORIS MORAVA;
SHIRLEY MOSER; CONNIE
MUHAMMAD; MUSLIM
MUHAMMAD; WILLIAM
MUSTONEN, as attorney in fact for
Josie Mitchell; WILLIAM


                                    -6-
MUSTONEN, as special administrator
of the estate of Eula Leigh Mitchell,
deceased; MICHAEL NATIONS;
GARY NELSON; MCCLAIN NERO;
WENDY NICHOLS; SHERRY NIED,
individually and as parent and next
friend of Dylan Hoefer, a minor;
STEVE NIX, as surviving spouse of
Patricia Nix, deceased; KENNETH
OLDHAM; ROBYN PARENT;
TOMMY A. PENDLETON; CLARK
PETERSON; KAREN POLLARD;
STEPHANIE POPE, as special
administrator of the estate of Brenda
Daniels, deceased; BARBARA J.
POWERS, as personal representative
of the estates of Robert L. Luster and
Aurelia D. Luster, deceased;
STEPHEN PRUITT; YUNG-LAN
PRUITT; BEVERLY A. RANKIN;
RICKY S. RANKIN; BENJAMIN R.
RENTIE, as surviving spouse of Mary
Rentie, deceased; LINDA RICCIOTTI;
PAUL RICCIOTTI; JAMES
RICHARDS; MARTHA RIDLEY, as
special administrator of the estate of
Kathryn Ridley, deceased;
QWENTESIA ROBERTS; TOMMY
ROBINSON; VIOLET ROOT, as
special administrator of the estate of
Alvin Justes, deceased;
CHRISTOPHER ROSAS, as surviving
spouse of Christine Rosas, deceased;
ATHENA ROY, as special
administrator of Diane Althouse,
deceased; JOSEPH ROYBAL; RITA
RUSHING; SAM A. RUSHING;
CHARLENE SANDERS; LISA
SCHLEICHER; ALVIN SCOTT, JR.;


                                     -7-
ANTHONY SCOTT; CYNTHIA
SCOTT; PATSIE SCOTT; CHERYL
SCROGGINS, as surviving spouse of
Lanny Scroggins, deceased; BILLY
SELANDERS; NANCY SHAW;
STEWART SHAW; JEAN SIMMS;
LOIS SIMPSON; DORIS SMITH;
KAREN SMITH, individually and as
guardian and next friend of Holly
Smith, a minor; KOCHEE SMITH;
SHALONDA SMITH; TESS SMITH;
TRENT SMITH; DAVID SPENCER,
as surviving spouse of Margaret Clark,
deceased; DAWN STAGGS; JAMES
L. STAGGS; ANGELA STAGLIN;
JOHNNY STAGLIN; LOIS
STANTON, as executrix of the estate
of Lola Bolden, deceased;
GWENDOLYN STEELE, as
administratrix of the estates of Peola
Battle and Calvin Battle, deceased;
DANA STEWART, individually and
as parent and next friend of Robert
Bradley Kernell, a minor; JOYCE
SWALLOW; LEE SWITZER, as co-
personal representative of the estate of
Olen Bloomer, deceased; JUAN
TAPIA, as administrator of the estate
of Emilio Tapia, deceased; HAROLD
TAYLOR, as special administrator of
the estate of Laura Garrison, deceased;
JOHN TAYLOR, as personal
representative of the estate of Teresa
Lauderdale, deceased; RUBY
TAYLOR; VICTOR TAYLOR;
JEFFREY TEEL; SANDRA TEEL;
CORY TEMPLET; SARA E.
THOMAS; HENRY D. THORNTON;
MARILYN TRAVIS; KEITH


                                       -8-
VERESS; KIMBERLY WALLACE;
BARBARA WARD, as special
administrator of the estate of
Woodrow Brady, deceased; MARY
LOU WASHBURN; RAYMOND
WASHBURN; E. MILDRED
WATKINS, as administrator of the
estate of Wanda Watkins, deceased;
DELORIS WATSON, individually and
as guardian of P. J. Allen, a minor;
WILLIE WATSON; PAMELA
WEBER-FORE; EMMETT E.
WELCH, as special administrator of
the estate of Julie Marie Welch,
deceased; LEE ANN
WHITTENBERG, as next of kin of Jo
Ann Whittenberg, deceased; MARY
ANN WHITTENBERG, as next of kin
of Jo Ann Whittenberg, deceased;
CINDY WIKLE; EVALINE WIKLE;
GERALD WIKLE; ROY WIKLE;
DANIEL WILKERSON, individually
and as parent and next friend of
Quinten Wilkerson, a minor; PENNY
WILKERSON, individually and as
parent and next friend of Quinten
Wilkerson, a minor; MICHELLE
WILLIAMS; NICOLE WILLIAMS, as
surviving spouse of Scott Williams,
deceased; PAULA WILLIAMS;
GLORIA WILSON, as personal
representative of the estate of Clarence
Wilson, deceased; ELLA JEWELL
WINSTON; FREDDIE WOODARD,

         Plaintiffs - Appellants,

 v.



                                       -9-
 ICI EXPLOSIVES, USA, INC., a
 Delaware Corporation; IMPERIAL
 CHEMICAL INDUSTRIES PLC, a
 Foreign Corporation; ICI CANADA
 INC., a Foreign Corporation; DOE
 CORPORATIONS 1-99; DOE
 COMPANIES 1-99; JOHN DOES,
 1-99; JANE DOES, 1-99,

         Defendants - Appellees.




                 Appeal from the United States District Court
                             for the W.D. Okla.
                            (D.C. No. 95-CV-719)


John M. Merritt, Merritt & Rooney, Inc., Oklahoma City, Oklahoma (Johnnie L.
Cochran, Jr., Law Offices of Johnnie L. Cochran, Jr., Los Angeles, California,
with him on the briefs), for Plaintiffs-Appellants.

Sheryl G. Snyder, Brown, Todd & Heyburn, PLLC, Louisville, Kentucky (Carl
Arthur Henlein, Brown, Todd & Heyburn, PLLC, Louisville, Kentucky, and Earl
D. Mills, Mills & Whitten, Oklahoma City, Oklahoma, with him on the briefs),
for Defendants-Appellees.


Before SEYMOUR, Chief Judge, and EBEL and BRISCOE, Circuit Judges.


EBEL, Circuit Judge.


      Individuals injured by the April 19, 1995, bombing of the Alfred P. Murrah

Federal Building (“Murrah Building”) in Oklahoma City, Oklahoma, filed suit

against the manufacturers of the ammonium nitrate allegedly used to create the

                                      - 10 -
bomb. The plaintiffs’ complaint set forth theories of negligence, negligence per

se, negligent entrustment, negligent infliction of emotional distress, intentional

infliction of emotional distress, manufacturers’ products liability, ultrahazardous

or abnormally dangerous activity, and fraud and deceit   . The district court

dismissed the complaint for failure to state a claim upon which relief may be

granted, and the plaintiffs appealed. We affirm.

      Specifically, we hold that: plaintiffs cannot state a claim for negligence or

negligence per se because they cannot show, as a matter of law, that defendants’

conduct was the proximate cause of their injuries; they cannot state a claim for

negligence per se under one of the state statutes at issue because ammonium

nitrate is not an “explosive” covered by the statute; they cannot state a claim for

manufacturers’ products liability because there is no adequate allegation that the

product at issue was unreasonably dangerous due either to a defective design or a

failure to warn; and their remaining claims are waived for failure to argue them

on appeal.



                                   BACKGROUND

      On April 19, 1995, a massive bomb exploded in Oklahoma City and

destroyed the Murrah Building, causing the deaths of 168 people and injuries to

hundreds of others. On May 10, 1995, plaintiffs filed this diversity action, on


                                         - 11 -
behalf of themselves and all persons who incurred personal injuries during, or

may claim loss of consortium or wrongful death resulting from, the bombing,

against ICI Explosives (“ICI”), ICI’s parent company, Imperial Chemical

Industries, PLC, and another of Imperial Chemical’s subsidiaries, ICI Canada.    1



      ICI manufactures ammonium nitrate (“AN”). Plaintiffs allege that AN can

be either “explosive grade” or “fertilizer grade.” According to plaintiffs,

“explosive-grade” AN is of low density and high porosity so it will absorb

sufficient amounts of fuel or diesel oil to allow detonation of the AN, while

“fertilizer-grade” AN is of high density and low porosity and so is unable to

absorb sufficient amounts of fuel or diesel oil to allow detonation.

      Plaintiffs allege that ICI sold explosive-grade AN mislabeled as fertilizer-

grade AN to Farmland Industries, who in turn sold it to Mid-Kansas Cooperative

Association in McPherson, Kansas. Plaintiffs submit that a “Mike Havens”

purchased a total of eighty 50-pound bags of the mislabeled AN from Mid-

Kansas. According to plaintiffs, “Mike Havens” was an alias used either by

Timothy McVeigh or Terry Nichols, the two men tried for the bombing. Plaintiffs


      1
         Imperial Chemical Industries, PLC and ICI Canada were allowed to join
in ICI’s motion to dismiss after ICI’s motion had been granted. On this basis, the
district court dismissed Imperial Chemical Industries, PLC and ICI Canada
without any particularized discussion of their separate roles. Because none of the
parties sought to differentiate among the three defendants in this appeal, we
proceed without discussing any potentially separate allegations against the various
defendants.

                                         - 12 -
further allege that the perpetrators of the Oklahoma City bombing used the 4000

pounds of explosive-grade AN purchased from Mid-Kansas, mixed with fuel oil

or diesel oil, to demolish the Murrah Building.

       Plaintiffs’ Third Amended Complaint presented theories of negligence,

negligence per se , negligent entrustment, negligent infliction of emotional

distress, intentional infliction of emotional distress, manufacturers’ products

liability, strict liability for ultrahazardous or abnormally dangerous activity, and

fraud and deceit. In an extensive opinion, the district court granted ICI’s motion

to dismiss the complaint for failure to state a claim upon which relief could be

granted. See Gaines-Tabb v. ICI Explosives USA, Inc.     , 995 F. Supp. 1304 (W.D.

Okla. July 2, 1996). Imperial Chemical and ICI Canada subsequently moved to

join ICI’s motion to dismiss. Plaintiffs did not oppose Imperial Chemical/ICI

Canada’s motion to join. The district court granted the motion and dismissed the

action as to all defendants.   Plaintiffs appeal.



                                       ANALYSIS

       We review de novo a Federal Rule of Civil Procedure 12(b)(6) dismissal

for failure to state a claim upon which relief may be granted, accepting as true all

the well-pleaded facts of the complaint and construing them in the light most

favorable to the plaintiff.    See Bauchman v. West High School   , 132 F.3d 542, 550


                                          - 13 -
(10th Cir. 1997), cert. denied , 118 S. Ct. 2370 (1998). We will uphold a Rule

12(b)(6) dismissal only if “it appears beyond doubt that the plaintiff can prove no

set of facts in support of his claim which would entitle him to relief.”       Conley v.

Gibson , 355 U.S. 41, 45-46 (1957). Plaintiffs may not rely on arguments

extending beyond the allegations of the complaint to overcome pleading

deficiencies; rather, the “complaint itself” must show that plaintiffs are entitled to

relief. Bauchman , 132 F.3d at 550.

       In a diversity case a federal court must apply the choice of law rules of the

forum state. See Klaxon Co. v. Stentor Electric Mfg. Co.        , 313 U.S. 487, 496

(1941). In torts cases, Oklahoma applies the “most significant relationship” test

stated in § 145 of the Restatement (Second) of Conflict of Laws.           See Beard v.

Viene , 826 P.2d 990, 995 (Okla. 1992);      Brickner v. Gooden , 525 P.2d 632, 637

(Okla. 1974). Under this test, we conclude that Oklahoma courts would apply

Oklahoma law to the claims in this case.

                                      I. Negligence

       Plaintiffs allege that ICI was negligent in making explosive-grade AN

available to the perpetrators of the Murrah Building bombing.          Under Oklahoma

law, the three essential elements of a claim of negligence are: “(1) a duty owed by

the defendant to protect the plaintiff from injury, (2) a failure to properly perform

that duty, and (3) the plaintiff’s injury being proximately caused by the


                                            - 14 -
defendant’s breach.” Lockhart v. Loosen, 943 P.2d 1074, 1079 (Okla. 1997).

The district court held that ICI did not have a duty to protect plaintiffs and that

ICI’s actions or inactions were not the proximate cause of plaintiffs’ injuries.

Although causation is generally a question of fact, “the question becomes an issue

of law when there is no evidence from which a jury could reasonably find the

required proximate, causal nexus between the careless act and the resulting

injuries,” Henry v. Merck and Co., 877 F.2d 1489, 1495 (10th Cir. 1989).

Because we determine that there is a failure of causation as a matter of law, we

need not discuss whether under Oklahoma law defendants owed plaintiffs a duty

of care.

      “[W]hether the complained of negligence is the proximate cause of the

plaintiff’s injury is dependent upon the harm (for which compensation is being

sought) being the result of both the natural and probable consequences of the

primary negligence.” Lockhart, 943 P.2d at 1079 (emphasis omitted). Under

Oklahoma law, “the causal nexus between an act of negligence and the resulting

injury will be deemed broken with the intervention of a new, independent and

efficient cause which was neither anticipated nor reasonably foreseeable.” Minor

v. Zidell Trust, 618 P.2d 392, 394 (Okla. 1980). Such an intervening cause is

known as a “supervening cause.” Id. To be considered a supervening cause, an

intervening cause must be: (1) independent of the original act; (2) adequate by


                                         - 15 -
itself to bring about the injury; and (3) not reasonably foreseeable. See id.;

Henry, 877 F.2d at 1495. “When the intervening act is intentionally tortious or

criminal, it is more likely to be considered independent.” Id.

      “A third person’s intentional tort is a supervening cause of the harm that

results – even if the actor’s negligent conduct created a situation that presented

the opportunity for the tort to be committed – unless the actor realizes or should

realize the likelihood that the third person might commit the tortious act.”

Lockhart, 943 P.2d at 1080 (quotation and emphasis omitted). If “the intervening

act is a reasonably foreseeable consequence of the primary negligence, the

original wrongdoer will not be relieved of liability.” Id. at 1079 (emphasis

omitted). “In determining questions relating to the foreseeability element of

proximate cause, the courts have uniformly applied what might be termed a

practical, common sense test, the test of common experience.” 57A Am. Jur. 2d

Negligence § 489 (1989).

      Oklahoma has looked to the Restatement (Second) of Torts § 448 for

assistance in determining whether the intentional actions of a third party

constitute a supervening cause of harm. See Lay v. Dworman, 732 P.2d 455, 458-

59 (Okla. 1987). Section 448 states:

      The act of a third person in committing an intentional tort or crime is
      a superseding cause of harm to another resulting therefrom, although
      the actor’s negligent conduct created a situation which afforded an
      opportunity to the third person to commit such a tort or crime, unless

                                        - 16 -
      the actor at the time of his negligent conduct realized or should have
      realized the likelihood that such a situation might be created, and that
      a third person might avail himself of the opportunity to commit such
      a tort or crime.

Comment b to § 448 provides further guidance in the case before us. It states:

      There are certain situations which are commonly recognized as
      affording temptations to which a recognizable percentage of
      humanity is likely to yield. So too, there are situations which create
      temptations to which no considerable percentage of ordinary mankind
      is likely to yield but which, if they are created at a place where
      persons of peculiarly vicious type are likely to be, should be
      recognized as likely to lead to the commission of fairly definite types
      of crime. If the situation which the actor should realize that his
      negligent conduct might create is of either of these two sorts, an
      intentionally criminal or tortious act of the third person is not a
      superseding cause which relieves the actor from liability. 2

Thus, under comment b, the criminal acts of a third party may be foreseeable if

(1) the situation provides a temptation to which a “recognizable percentage” of

persons would yield, or (2) the temptation is created at a place where “persons of

a peculiarly vicious type are likely to be.” There is no indication that a peculiarly

vicious type of person is likely to frequent the Mid-Kansas Co-op, so we shall

turn our attention to the first alternative.

      We have found no guidance as to the meaning of the term “recognizable

percentage” as used in § 448, comment b. However, we believe that the term

does not require a showing that the mainstream population or the majority would


      2
        See also Restatement (Second) of Torts, § 442 for considerations
important in determining whether an intervening force is a superseding cause.

                                          - 17 -
yield to a particular temptation; a lesser number will do. Equally, it does not

include merely the law-abiding population. In contrast, we also believe that the

term is not satisfied by pointing to the existence of a small fringe group or the

occasional irrational individual, even though it is foreseeable generally that such

groups and individuals will exist.

      We note that plaintiffs can point to very few occasions of successful

terrorist actions using ammonium nitrate, in fact only two instances in the last

twenty-eight years – a 1970 bombing at the University of Wisconsin-Madison and

the bombing of the Murrah Building. 3 Due to the apparent complexity of

manufacturing an ammonium nitrate bomb, including the difficulty of acquiring

the correct ingredients (many of which are not widely available), mixing them

properly, and triggering the resulting bomb, only a small number of persons

would be able to carry out a crime such as the bombing of the Murrah Building.

We simply do not believe that this is a group which rises to the level of a

“recognizable percentage” of the population. Cf. Restatement (Second) of Torts

§ 302B, cmt. d (1965) (“Even where there is a recognizable possibility of the

intentional interference, the possibility may be so slight, or there may be so slight



      3
         In the complaint, Plaintiffs allege in a general way the detonation of AN
fertilizer bombs in “Europe and especially Northern Ireland” prior to 1970 and the
unsuccessful attempt in the United States to use AN to bomb certain facilities in
New York.

                                        - 18 -
a risk of foreseeable harm to another as a result of the interference, that a

reasonable man in the position of the actor would disregard it.”).

      As a result, we hold that as a matter of law it was not foreseeable to

defendants that the AN that they distributed to the Mid-Kansas Co-op would be

put to such a use as to blow up the Murrah Building. Because the conduct of the

bomber or bombers was unforeseeable, independent of the acts of defendants, and

adequate by itself to bring about plaintiffs’ injuries, the criminal activities of the

bomber or bombers acted as the supervening cause of plaintiffs’ injuries.

Because of the lack of proximate cause, plaintiffs have failed to state a claim for

negligence.

                                II. Negligence per se

      Plaintiffs contend that ICI was negligent per se by violating federal and

state laws and regulations regarding the sale of explosives. 4 Specifically, they

allege that ICI failed to comply with 18 U.S.C.




      4
         The AN at issue was sold in Kansas, so the state laws that plaintiffs
identify as having been violated are Kansas laws. We accept for the purposes of
argument that plaintiffs can base an Oklahoma negligence per se claim on the
violation of another state’s laws.

                                         - 19 -
§§ 842(e) 5 & (f) 6 and Kan. Stat. Ann. §§ 31-133(a)   7
                                                           & 21-4207   8
                                                                           by distributing


      5
          18 U.S.C. § 842(e) provides:

      It shall be unlawful for any licensee knowingly to distribute any
      explosive materials, to any person in any State where the purchase,
      possession, or use by such person of such explosive materials would
      be in violation of any State law or any published ordinance
      applicable at the place of distribution.
      6
          18 U.S.C. § 842(f) provides:

      It shall be unlawful for any licensee or permittee willfully to
      manufacture, import, purchase, distribute, or receive explosive
      materials without making such records as the Secretary may by
      regulation require, including, but not limited to, a statement of the
      intended use, the name, date, place of birth, social security number or
      taxpayer identification number, and place of residence of any natural
      person to whom explosive materials are distributed.
      7
          Kan. Stat. Ann. § 31-133 provides in pertinent part:

      31-133. Fire safety and prevention; rules and regulations for
      safeguarding life and property from fire and explosion;
      mandatory requirements; incorporation by reference of certain
      codes; continuation in service of certain facilities. (a) The state
      fire marshal shall adopt reasonable rules and regulations, consistent
      with the provisions of this act, for the safeguarding of life and
      property from the hazards of fire and explosion. Such rules and
      regulations shall include, but not be limited to the following:
             (1) The keeping, storage, use, sale, handling, transportation or
      other disposition of highly flammable materials, including crude
      petroleum or any of its products, natural gas for use in motor
      vehicles, and of explosives, including gunpowder, dynamite,
      fireworks and firecrackers; and any such rules and regulations may
      prescribe the materials and construction of receptacles and buildings
      to be used for any of such purposes . . .
      8
          Kan. Stat. Ann. § 21-4207 provides:
                                                                               (continued...)

                                         - 20 -
the AN to Farmland and Mid-Kansas without ascertaining that they possessed

permits to receive it and by failing to register the AN. The district court held that

plaintiffs had failed to allege that the AN distributed to Farmland and Mid-Kansas

was covered by the statutes at issue, that plaintiffs cannot show that any violation

of the statutes was the proximate cause of their injuries, and that these plaintiffs

were not part of the class intended to be protected by the Kansas statutes.

      In a negligence action, defendant’s conduct is to be measured against the

conduct “of a reasonably prudent person under the same or similar

circumstances.”   Busby v. Quail Creek Golf and Country Club     , 885 P.2d 1326,

1329 (Okla. 1994). When conduct is governed by statute or regulation, courts may

adopt the conduct required by the statute or regulation as the standard required of


      8
       (...continued)
      21-4207. Failure to register sale of explosives. (a) Failure to
      register sale of explosives is the omission, by the seller of any
      explosive or detonating substance, to keep a register of every sale or
      other disposition of such explosives made by the seller as required by
      this section.
             (b) The register of sales required by this section shall contain
      the date of the sale or other disposition, the name, address, age and
      occupation of the person to whom the explosive is sold or delivered,
      the kind and amount of explosive delivered, the place at which it is
      to be used and for what purpose it is to be used. Such register and
      record of sale or other disposition shall be open for inspection by any
      law enforcement officer, mine inspector or fire marshal of this state
      for a period of not less than one year after the sale or other
      disposition.
             (c) Failure to register sale of explosives is a class B nonperson
      misdemeanor.

                                        - 21 -
a reasonably prudent person provided courts believe the statutorily required

conduct is appropriate for establishing civil liability.     See id. ; Mansfield v. Circle

K. Corp. , 877 P.2d 1130, 1132 (Okla. 1994). In this situation, violation of the

statute is called “negligence     per se .” The violation of a statute constitutes

negligence per se only if the other elements of negligence are present.        See

Busby , 885 P.2d at 1329; Mansfield , 877 P.2d at 1132. “To establish negligence

per se on the basis of a statutory violation the party must establish that: 1) the

injury was caused by the violation; 2) the injury was of a type intended to be

prevented by the statute; and 3) the injured party was of the class meant to be

protected by the statute.”      Mansfield , 877 P.2d at 1132-33.

       As to Kan. Stat. Ann. § 31-133, the district court concluded that the

complaint contained insufficient particularized allegations that AN is “explosive”

material. The definition of “explosive” under Kan. Stat. Ann. § 31-133 requires a

circuitous and torturous route through Kansas Administrative Regulations,

National Fire Protection Association pamphlets, Federal Regulations, and United

Nations manuals. Kan. Stat. Ann. § 31-133          authorizes the state fire marshal to

adopt “reasonable rules and regulations” to safeguard “life and property from the

hazards of fire and explosion.” Pursuant to this authority, the state fire marshal

promulgated Kan. Admin. Regs. 22-1-3(v) which adopted by reference, with

limited exceptions, National Fire Protection Association (“NFPA”) Pamphlet 495


                                             - 22 -
entitled Explosive Materials Code. NFPA Pamphlet 495's definition of the term

“explosive” incorporates by reference “any material classified as an explosive by

the Hazardous Materials Regulations of the U.S. Department of Transportation.”

NFPA Pamphlet 495: Explosive Materials Code 6 (1992). In turn, the Hazardous

Materials Regulations include a lengthy Hazardous Materials Table (“Table”) that

designates the hazard class or division of listed materials.   See 49 C.F.R.

§ 172.101. The Table designates AN “with more than .2 percent combustible

substances, including any organic substances calculated as carbon, to the

exclusion of any other added substance” as an explosive material.      Id. On the

other hand, the Table designates AN with less than .2 percent combustible

substances to the exclusion of any other added substance as oxidizer material.       Id.

       The district court believed that plaintiffs’ pleadings failed for being too

generalized and for not alleging that the AN at issue contained more than .2

percent combustible substances. We do note, however, that plaintiffs

unequivocally alleged that AN was “explosive grade.” Given standard rules of

construction governing motions to dismiss that require us to construe well-

pleaded facts in the light most favorable to the plaintiff, see Bauchman v. West

High School, 132 F.3d at 550, we are not persuaded that plaintiffs’ complaint

should be disregarded as conclusory.




                                            - 23 -
       With regard to Kan. Stat. Ann. § 21-4207, we are more inclined to find, as

the district court did, that the complaint fails to allege AN was explosive material

covered by that statute. Plaintiffs do not allege a violation of § 21-4207 because

the substance at issue – AN sold as fertilizer – does not come within the term

“explosives” as used in the statute. In Kan. Stat. Ann. § 21-4209b, the Kansas

legislature defines the term “explosives” for purposes of Kan. Stat. Ann. §§ 21-

4209 and 21-4209a as “any chemical compound, mixture or device, of which the

primary purpose is to function by explosion, and includes but is not limited to

dynamite and other high explosives, black powder, pellet powder, initiating

explosives, detonators, safety fuses, squibs, detonating cord, igniter cord and

igniters” (emphasis added). We see no reason why this definition of “explosives”

would not apply equally well to § 21-4207, which is found within the same

section of the Kansas Statutes Annotated as §§ 21-4209 and 21-4209a. 9 Under

this definition, the AN at issue, as sold by ICI, does not qualify as an “explosive,”

because its primary purpose is not to function by explosion but to act as a

fertilizer.




       9
        We are not persuaded that the administrative adoption of a broader
definition of “explosives,” in the context of implementing Kan. Stat. Ann. § 31-
133, replaces the specific statutory definition of “explosives” found in the section
of the statutes in which § 21-4207 is located.

                                        - 24 -
       However, even assuming for purposes of this argument that the AN at issue

comes within one or both Kansas definitions of “explosives” and is thereby

covered by § 31-133 and/or § 21-4207, we do not believe that plaintiffs can

establish another element of a negligence      per se case – that any violation of § 31-

133 or § 21-4207 by these defendants caused their injury.         See also , W. Page

Keeton et al., Prosser and Keeton on the Law of Torts § 36, at 224 (5th ed. 1984)

(in a negligence per se case, “[w]hat the statute does, or does not do, is to

condition the legality of the act, and to qualify or characterize it as negligent.

Upon cause and effect it has no bearing at all.”). As we have already explained,

causation poses an insurmountable barrier to plaintiffs’ recovery. We deem the

causal nexus between the defendants’ alleged violations of Kansas statutes         and

the resulting injuries broken with the intervention of a supervening cause – the

unforeseeable, nearly unprecedented, criminal bombing of the Murrah Building.

Absent proximate cause there can be no negligence,          per se or otherwise.

       Finally, with the federal statutes, plaintiffs attempt to adopt the materials

they filed in the district court rather than setting forth in their appellate brief their

quarrel with the district court’s reasoning. Like other circuit courts,      we do not

consider this acceptable argument.       See Toney v. Gammon , 79 F.3d 693, 696 n.1

(8th Cir. 1996); Gilday v. Callahan , 59 F.3d 257, 273 n.23 (1st Cir. 1995);       Cray

Commun., Inc. v. Novatel Computer Sys., Inc.         , 33 F.3d 390, 396 n.6 (4th Cir.


                                            - 25 -
1994); Yohey v. Collins , 985 F.2d 222, 224-25 (5th Cir. 1993);        Hunter v. Allis-

Chalmers Corp. , 797 F.2d 1417, 1430 (7th Cir. 1986);        see also 16A Charles Alan

Wright et al. , Federal Practice & Procedure     § 3974.5, at 501-02 (2d ed. 1996);

Fed. R. App. P. 28(a)(6). Allowing litigants to adopt district court filings would

provide an effective means of circumventing the page limitations on briefs set

forth in the appellate rules,   see Fed. R. App. P. 28(g); 10th Cir. R. 28.3, and

unnecessarily complicate the task of an appellate judge. Consequently, we adhere

to our rule that arguments not set forth fully in the opening brief are waived,      see,

e.g., Adler v. Wal-Mart Stores, Inc.    , 144 F.3d 664, 679 (10th Cir. 1998);     Gross v.

Burggraf Const. Co. , 53 F.3d 1531, 1547 (10th Cir. 1995), and decline to address

whether the district court erred in determining that ICI’s AN is not regulated by

18 U.S.C. §§ 842(e) & (f).

                        III. Manufacturers’ products liability

       Plaintiffs assert that ICI is strictly liable for manufacturing a defective

product. We read their complaint as alleging both that the AN was defectively

designed because, as designed, it was more likely to provide explosive force than

an alternative formula , and that ICI failed to issue adequate warnings to Mid-

Kansas that the AN was explosive grade rather than fertilizer grade so that Mid-

Kansas could take appropriate precautions in selling the AN.




                                           - 26 -
       “In Oklahoma, a party proceeding under a strict products liability theory –

referred to as manufacturer’s products liability – must establish three elements:

(1) that the product was the cause of the injury, (2) that the defect existed in the

product at the time it left the manufacturer, retailer, or supplier’s control, and (3)

that the defect made the product unreasonably dangerous.”          Daniel v. Ben E.

Keith Co. , 97 F.3d 1329, 1332 (10th Cir. 1996) (citing       Kirkland v. General

Motors Corp. , 521 P.2d 1353, 1363 (Okla. 1974)). “Unreasonably dangerous”

means “dangerous to an extent beyond that which would be contemplated by the

ordinary consumer who purchases it, with the ordinary knowledge common to the

community as to its characteristics.”       Kirkland , 521 P.2d at 1362-63; see also

Restatement (Second) of Torts § 402A cmt. I (1965). A product may be

unreasonably dangerous because it is defectively designed or manufactured, or

because it is not accompanied by the proper warnings regarding use of the

product. See Holt v. Deere & Co. , 24 F.3d 1289, 1292 (10th Cir. 1994);

Attocknie v. Carpenter Mfg., Inc.       , 901 P.2d 221, 227 (Okla. Ct. App. 1995)   .

       As the basis of their defective design claim plaintiffs contend that ICI

could have made the AN safer by using an alternate formulation or incorporating

additives to prevent the AN from detonating. Plaintiffs’ suggestion that the

availability of alternative formulas renders ICI strictly liable for its product

contradicts Oklahoma law. “Apparently, the plaintiff would hold the


                                              - 27 -
manufacturer responsible if his product is not as safe as some other product on the

market. That is not the test in these cases. Only when a defect in the product

renders it less safe than expected by the ordinary consumer will the manufacturer

be held responsible.”   Lamke v. Futorian Corp. , 709 P.2d 684, 686 (Okla. 1985);

see also Woods v. Fruehauf Trailer Corp.     , 765 P.2d 770, 775 (Okla. 1988) (“[T]he

evidence that the tank could have been made ‘safer’ does not establish that it was

less safe than would be expected by the ordinary consumer.”);        Armijo v. Ex Cam,

Inc. , 656 F. Supp. 771, 773 (D. N.M. Feb. 6, 1987) (“The mere fact that a product

is capable of being misused to criminal ends does not render the product

defective.”), aff’d , 843 F.2d 406, 407 (10th Cir. 1988). The “ordinary consumer”

is “one who would be foreseeably expected to purchase the product involved.”

Woods , 765 P.2d at 774. As plaintiffs acknowledge, the ordinary consumer of

AN branded as fertilizer is a farmer. There is no indication that ICI’s AN was

less safe than would be expected by a farmer.       10
                                                         See Duane v. Oklahoma Gas &

Elec. Co. , 833 P.2d 284, 286 (Okla. 1992) (“A product is not defective when it is

safe for normal handling and consumption . . . .”).



      10
            We recognize that Oklahoma has indicated that manufacturers’ products
liability principles extend to protect bystanders. See Moss v. Polyco, Inc. , 522
P.2d 622, 626 (Okla. 1974). The bystander plaintiff, however, must still prove
that the product was less safe than expected by an “ordinary consumer” of the
product. See Karns v. Emerson Elec. Co. , 817 F.2d 1452, 1457 (10th Cir. 1987)
(interpreting Oklahoma law).

                                           - 28 -
       Similarly, plaintiffs have failed to state a claim regarding ICI’s alleged

failure to warn Mid-Kansas that the AN was explosive grade rather than fertilizer

grade. “Under Oklahoma law, a manufacturer may have a duty to warn consumers

of potential hazards which occur from the use of its product.”      Rohrbaugh v.

Owens-Corning Fiberglas Corp.      , 965 F.2d 844, 846 (10th Cir. 1992) (citing

McKee v. Moore , 648 P.2d 21, 23 (Okla. 1982)). If the manufacturer does not

fulfill this duty, the product may be unreasonably dangerous.       See Karns v.

Emerson Elec. Co. , 817 F.2d 1452, 1457 (10th Cir. 1987);        Steele v. Daisy Mfg.

Co. , 743 P.2d 1107, 1108-09 (Okla. Ct. App. 1987)     ; Smith v. United States

Gypsum Co. , 612 P.2d 251, 253-54 (Okla. 1980). Interpreting Oklahoma law, this

court has held that the duty to warn extends only to “ordinary consumers and

users of the products.”   See Rohrbaugh , 965 F.2d at 846; see also Woods , 765

P.2d at 774. Under this rationale, defendants had no duty to warn the suppliers of

its product of possible criminal misuse.    See Port Authority of N.Y. and N.J. v.

Arcadian Corp. , 991 F. Supp. 390, 408-10 (D. N.J. Dec. 19, 1997) (under New

York and New Jersey law, manufacturers of ammonium nitrate had no duty to

warn distributors, retailers, dealers, or other suppliers of possibility that product

could be criminally misused).




                                           - 29 -
                                IV. Remaining Issues

      In their opening brief, plaintiffs did not argue why we should reverse the

dismissal of their claims for negligent entrustment, negligent infliction of

emotional distress, intentional infliction of emotional distress, ultrahazardous or

abnormally dangerous activity, or fraud and deceit.   Instead, at the end of their

brief plaintiffs attempt to adopt all arguments made in the district court for any

issues they did not specifically address on appeal. As we have discussed,

adopting arguments made in trial court filings is not acceptable appellate

argument. Consequently, we consider plaintiffs’ objections to the district court’s

rulings on these issues to be waived.



                                    CONCLUSION

      We AFFIRM the dismissal of plaintiffs’ complaint for failure to state a

claim upon which relief may be granted.




                                          - 30 -